421 So. 2d 815 (1982)
Kenneth M. JONES, Appellant,
v.
Jeanne G. JONES, Appellee.
No. 81-2400.
District Court of Appeal of Florida, Fourth District.
November 17, 1982.
Steve E. Moody and Kenneth M. Jones, of Moody & Jones, Fort Lauderdale, for appellant.
Douglas S. Lambeth, Fort Lauderdale, for appellee.
WILLIAM C. OWEN, Jr., Retired, (Associate Judge.
The final judgment in this action for dissolution of marriage included the following provision in reference to support of the parties' son, now five years old: "Further, as additional child support, providing the child has the inclination and ability, and the Husband is able to afford, the Husband shall provided (sic) the child with a college education to the extent of the fees and costs of a state university education." We construe this provision for additional support as one which, like any other provision for parental support of a minor, terminates upon the child reaching the age of eighteen years, unless at that time the child is determined to be a dependent child. Genoe v. Genoe, 373 So. 2d 940 (Fla. 4th DCA 1974); Kern v. Kern, 360 So. 2d 482 (Fla. 4th DCA 1978); Krogen v. Krogen, 320 So. 2d 483 (Fla.3d DCA 1975). For a contrary view under different factual circumstances see Nicolay v. Nicolay, 387 So. 2d 500 (Fla.2d DCA 1980).
As thus construed, the judgment is affirmed, the remaining points on appeal being found to be without merit.
AFFIRMED.
BERANEK and WALDEN, JJ., concur.